

117 S968 IS: Combating Racist Training in the Military Act of 2021
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 968IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo prohibit the United States Armed Forces from promoting anti-American and racist theories. 1.Short titleThis Act may be cited as the Combating Racist Training in the Military Act of 2021.2.FindingsCongress makes the following findings:(1)The founding principles of the United States include the belief, enshrined in the Declaration of Independence, that all men are created equal and are endowed by their Creator with certain unalienable Rights.(2)The United States commitment to the equal dignity and natural rights of all mankind is the strongest possible defense against racism and oppression of all kinds.(3)The mission of the United States Armed Forces is to support and defend the Constitution of the United States against all enemies, foreign and domestic and bear true faith and allegiance to the same.(4)To carry out this mission, the Armed Forces must train leaders who love the United States, its citizens, and the aforementioned founding principles.(5)Anti-American and racist theories, such as Critical Race Theory, teach that the United States is a fundamentally racist Nation, that the Constitution is a fundamentally racist document, and that certain races are fundamentally oppressive or oppressed.(6)Such theories encourage people to judge and treat others differently on the basis of their race, rather than treating them as equal citizens and human beings with equal dignity and protection under the law.(7)Anti-American and racist theories, such as Critical Race Theory, teach students to distrust and even hate their country and fellow citizens.(8)The United States Armed Forces should not promote or otherwise encourage anti-American and racist theories that demoralize and divide its members while undermining its mission to bear true faith and allegiance to the Constitution.3.Prohibition on promotion of anti-American and racist theories(a)In generalThe United States Armed Forces and academic institutions operated or controlled by the Department of Defense shall not promote the following anti-American and racist theories:(1)Any race is inherently superior or inferior to any other race.(2)The United States of America is a fundamentally racist country.(3)The Declaration of Independence or the United States Constitution are fundamentally racist documents.(4)An individual’s moral character or worth is determined by his or her race.(5)An individual, by virtue of his or her race, is inherently racist or oppressive, whether consciously or unconsciously.(6)An individual, because of his or her race, bears responsibility for the actions committed by other members of his or her race.(b)Promote definedIn this section, the term promote means the following:(1)Including theories described under subsection (a) or materials that advocate such theories in curricula, reading lists, seminars, workshops, trainings, or other educational or professional settings in a manner that could reasonably give rise to the appearance of official sponsorship, approval, or endorsement.(2)Contracting with, hiring, or otherwise engaging speakers, consultants, diversity trainers, and other persons for the purpose of advocating theories described under subsection (a).(3)Compelling members of the Armed Forces to affirm or profess belief in theories described under subsection (a).(4)Segregating members of the Armed Forces or other individuals by race in any setting, including educational and training sessions.(c)Rules of construction(1)Protected speech not restrictedNothing in this section shall be construed to restrict the protected speech of members of the Armed Forces or any individual. (2)Access to materials for the purpose of research or independent studyNothing in this section shall be construed to prevent individuals from accessing materials that advocate theories described under subsection (a) for the purpose of research or independent study.(3)Contextual educationNothing in this section shall be construed to prevent the United States Armed Forces and academic institutions operated or controlled by the Department of Defense from stating theories described under subsection (a) or assigning materials that advocate such theories for educational purposes in contexts that make clear the United States Armed Forces and Department of Defense does not sponsor, approve, or endorse such theories or works. 